      1:21-cv-02074-SAL          Date Filed 07/30/21       Entry Number 15        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Eric Alan Sanders,                                 )          C/A No. 1:21-2074-SAL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )           ORDER AND
                                                   )   REPORT AND RECOMMENDATION
Probate Judge of Barnwell County Myrna             )
Still-Dill,                                        )
                                                   )
                               Defendant.          )
                                                   )

       Plaintiff Eric Alan Sanders, proceeding pro se, brings this civil rights action pursuant to 42

U.S.C. § 1983. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.) for initial review pursuant to 28 U.S.C. § 1915. Having reviewed the

Complaint in accordance with applicable law, the court concludes this case should be summarily

dismissed without prejudice and without issuance and service of process.

I.     Factual and Procedural Background

       Plaintiff brings this case against South Carolina Probate Judge Myrna Dill, 1 claiming she

violated Plaintiff’s rights during probate court. Plaintiff claims Judge Dill violated his rights under

the First, Second, Fourth, and Fifth Amendments and right to habeas corpus by falsely claiming

that Plaintiff threatened her, ordering that Plaintiff be involuntarily committed, and refusing to

provide Plaintiff with access to his late mother’s bank information. Plaintiff seeks damages and

multiple forms of equitable relief against the state probate court, including to bar Judge Dill from

participating in any proceedings concerning Plaintiff, to direct the probate court to give Plaintiff a




       1
          The Clerk of Court is directed to correct the name of the parties on the docket to reflect
that Plaintiff named only one defendant, as shown in the caption here.
                                             Page 1 of 6
      1:21-cv-02074-SAL         Date Filed 07/30/21       Entry Number 15        Page 2 of 6




hearing to determine his right to own a gun, to provide Plaintiff with a transcript of the probate

proceedings, to direct the probate court to apply a clear and convincing evidence standard to certain

orders, and to comply with state law for involuntary commitments.

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,



                                            Page 2 of 6
      1:21-cv-02074-SAL          Date Filed 07/30/21       Entry Number 15        Page 3 of 6




901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       However, Judge Dill is shielded from Plaintiff’s claims for damages by judicial immunity.

It is well settled that judges have absolute immunity from a claim for damages arising out of their

judicial actions. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (providing that judges are entitled to

absolute immunity from suit, not just the ultimate assessment of damages, for judicial actions taken

within their jurisdiction); Chu v. Griffith, 771 F.2d 79, 81 (4th Cir. 1985) (“It has long been settled

that a judge is absolutely immune from a claim for damages arising out of his judicial actions.”).

Judicial immunity is not pierced by allegations of corruption or bad faith, nor will a judge “be

deprived of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). Because judicial

immunity is a protection from suit, not just from ultimate assessment of damages, Mireless, 502

U.S. at 11, Plaintiff’s claims against Judge Dill in her personal capacity should be dismissed with

prejudice. See Smith v. Swanson, C/A No. 9:18-251-RMG, 2018 WL 1225110, at *1 (D.S.C. Mar.

7, 2018) (stating that dismissal of claims based on absolute immunity is with prejudice) (citing




                                             Page 3 of 6
      1:21-cv-02074-SAL            Date Filed 07/30/21     Entry Number 15        Page 4 of 6




Ostrzenski v. Seigel, 177 F.3d 245, 253 (4th Cir. 1999)); see, e.g., Brown v. Daniel, 230 F.3d 1351

at *4-5 (4th Cir. 2000) (Table).

       As to Plaintiff’s claims for equitable relief against the South Carolina Probate Court, the

court cannot equitably interfere with an ongoing state judicial proceeding except in narrow

circumstances that are not present here. See 28 U.S.C. § 2283 (“A court of the United States may

not grant an injunction to stay proceedings in a State court except as expressly authorized by Act

of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.”); Lynch v. Snepp, 472 F.2d 769, 775 (4th Cir. 1973) (discussing, as an exception to

28 U.S.C. § 2283, the limited circumstances justifying federal court interference in state civil

proceedings); see also In re Payne, 305 F. App’x 65, 66 (4th Cir. 2008) (“This court does not have

jurisdiction to grant mandamus relief against state officials, or to review state court orders.”)

(citations omitted).   Similarly, to the extent Plaintiff asks this court to reverse findings or

judgments of the South Carolina Probate Court, the court lacks jurisdiction to grant such relief.

See generally Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (“Under the Rooker–

Feldman doctrine, lower federal courts may not consider either issues actually presented to and

decided by a state court or constitutional claims that are inextricably intertwined with questions

ruled upon by a state court.”) (internal citations and quotations omitted); see also Am. Reliable

Ins. Co. v. Stillwell, 336 F.3d 311, 316 (4th Cir. 2003) (“Under the Rooker–Feldman doctrine, a

party losing in state court is barred from seeking what in substance would be appellate review of

the state judgment in a United States district court. We regard the doctrine as jurisdictional.”).

Therefore, Plaintiff fails to state a claim for equitable relief upon which relief can be granted.




                                             Page 4 of 6
       1:21-cv-02074-SAL       Date Filed 07/30/21       Entry Number 15        Page 5 of 6




III.   Conclusion

       Accordingly, the court recommends that this case be summarily dismissed without issuance

and service of process.



                                             __________________________________________
July 30, 2021                                Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE

            Plaintiff’s attention is directed to the important notice on the next page.




                                           Page 5 of 6
      1:21-cv-02074-SAL         Date Filed 07/30/21       Entry Number 15        Page 6 of 6




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 6 of 6
